455 F.2d 521
Robert W. O'CONNELL, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 29984.
United States Court of Appeals,Fifth Circuit.
March 14, 1972.

Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
It is appropriate to dispose of this pro se case summarily, pursuant to this Court's Local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981.


2
The judgment below is affirmed.1  See Local Rule 21.2



1
 In his motion filed pursuant to 28 U.S.C. Sec. 2255, appellant has alleged that his guilty plea was coerced by the eleven-month delay between his indictment and his arraignment, and consequently was denied the opportunity of having his federal sentence run concurrently with a state sentence imposed prior to his indictment


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966